IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                          Assigned on Briefs January 21, 2015

         STATE OF TENNESSEE v. LATONYA SHANTA BOWMAN

                   Appeal from the Criminal Court for Knox County
                      No. 88564     Mary Beth Leibowitz, Judge


               No. E2014-01153-CCA-R3-CD - Filed February 10, 2015


The Defendant, Latonya Shanta Bowman, appeals as of right from the Knox County Criminal
Court’s order revoking her probation and ordering that she serve the remainder of her
sentence in confinement. The Defendant contends that the trial court erred by revoking her
probation “without considering alternative sentencing options.” Discerning no error, we
affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

D. K ELLY T HOMAS, JR., J., delivered the opinion of the court, in which J AMES C URWOOD
W ITT, J R., and R OBERT H. M ONTGOMERY, J R., JJ., joined.

Mitchell T. Harper, Knoxville, Tennessee, for the appellant, Latonya Shanta Bowman.

Herbert H. Slatery, III, Attorney General and Reporter; Clarence E. Lutz, Senior Counsel;
Charme Allen, District Attorney General; and Jennifer Welch, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                         OPINION

       In 2008, the Defendant pled guilty in case number 82966 to one count of aggravated
assault, in case number 88564 to two counts of aggravated assault, and in case number 86415
to one count of theft of property. The Defendant was sentenced to three years for each of the
aggravated assault convictions and eleven months and twenty-nine days for the theft
conviction. The sentences in case numbers 88564 and 86415 were ordered to be served
concurrently to each other but consecutively to the sentence in case number 82966, for a total
effective sentence of six years. The trial court suspended the Defendant’s sentence and
placed her on enhanced probation. On March 28, 2012, the trial court transferred the
Defendant from enhanced probation to “regular” probation.
       On January 4, 2013, a violation warrant was filed alleging that the Defendant had been
cited for driving with a revoked license on December 6, 2012, and that she failed to report
the citation to her probation officer. The warrant also alleged that the Defendant was
arrested on December 23, 2012, and charged with possession of a Schedule II controlled
substance, possession of less than .5 grams of cocaine, and simple possession of a controlled
substance. The Defendant was also charged with violating an order of protection. On
November 15, 2013, an amended violation warrant was filed alleging that the Defendant had
been arrested on October 15, 2013, for aggravated assault, that she had failed to report to her
probation officer since September 2013, and that she was “behind in paying her court costs.”

       On May 16, 2014, the trial court held a revocation hearing at which the Defendant’s
probation officer, Rebecca Edonmi, testified. Ms. Edonmi testified about the new offenses
with which the Defendant had been charged. Additionally, Ms. Edonmi testified that the
Defendant had not reported to her since September 2013 and that the Defendant had failed
to pay her court costs. Ms. Edonmi also testified that the Defendant had been “very
belligerent” and “hateful” to her when she required the Defendant to take a drug test. Ms.
Edonmi further testified that the Defendant had “a cavalier attitude towards” her probation.
The trial court revoked the Defendant’s probation based upon the new offenses, the
Defendant’s ignoring her probation officer’s instructions, and the fact that she had “never
paid anything on” her court costs. The trial court ordered the Defendant to serve the
remainder of her sentence in confinement, stating that there was “not a whole lot left that [it]
could do” given the numerous new offenses the Defendant had committed.

       On appeal, the entire argument contained in the Defendant’s brief is as follows: “The
[D]efendant’s sole issue on appeal is the trial court’s revocation of the [D]efendant’s
probation without considering alternative sentencing options available to the court. At
minimum, a referral back to Enhanced State Probation, where the [D]efendant had been a
successful probationer before.” The State responds that the trial court did not err in revoking
the Defendant’s probation and ordering her to serve the remainder of her sentence in
confinement.

        The Defendant has waived full appellate review of this issue. The Defendant has
failed to include in her brief to this court any citations to the record, any citations to legal
authority to support her contentions, and any argument beyond the two conclusory sentences
noted above. See Tenn. Ct. Crim. App. R. 10(b) (“Issues which are not supported by
argument, citation to authorities, or appropriate references to the record will be treated as
waived in this court.”). Due to the Defendant’s waiver of this issue, we examine the issue
solely to determine whether plain error review is appropriate.




                                              -2-
      The doctrine of plain error only applies when all five of the following factors have
been established:

       (a) the record must clearly establish what occurred in the trial court;
       (b) a clear and unequivocal rule of law must have been breached;
       (c) a substantial right of the accused must have been adversely affected;
       (d) the accused must not have waived the issue for tactical reasons; and
       (e) consideration of the error must be “necessary to do substantial justice.”

State v. Page, 184 S.W.3d 223, 230-31 (Tenn. 2006) (quoting State v. Terry, 118 S.W.3d
355, 360 (Tenn. 2003)) (internal brackets omitted). “An error would have to [be] especially
egregious in nature, striking at the very heart of the fairness of the judicial proceeding, to rise
to the level of plain error.” Id. at 231.

       Plain error review is not warranted in this case because the Defendant has failed to
establish that a clear and unequivocal rule of law has been breached. This court has
repeatedly held that “an accused, already on probation, is not entitled to a second grant of
probation or another form of alternative sentencing.” State v. Jeffrey A. Warfield, No.
01C01-9711-CC-00504, 1999 WL 61065, at *2 (Tenn. Crim. App. Feb. 10, 1999); see also
State v. Timothy A. Johnson, No. M2001-01362-CCA-R3-CD, 2002 WL 242351, at *2
(Tenn. Crim. App. Feb. 11, 2002). It was well within the trial court’s authority to order the
Defendant to serve her original sentence in confinement upon revoking her probation. See
Tenn. Code Ann. §§ 40-35-310, -311(e); State v. Mitchell, 810 S.W.2d 733, 735 (Tenn.
Crim. App. 1991). Accordingly, we affirm the trial court’s revocation of the Defendant’s
probation and order that she serve the remainder of her sentence in confinement.

        Upon consideration of the foregoing and the record as a whole, the judgment of the
trial court is affirmed.

                                                      _________________________________
                                                      D. KELLY THOMAS, JR., JUDGE




                                                -3-